Citation Nr: 0022082	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  97-33 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for hepatitis.

2.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) with 
secondary adjustment disorder.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1971 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  In February 1999, the Board 
confirmed the denial of the issues on appeal and the veteran 
filed an appeal with the United States Court of Appeals for 
Veterans Claims (Court).  The Court, in a Memorandum Decision 
dated in December 1999, vacated and remanded the February 
1999 Board decision due to a lack of adequate reasons and 
bases and due to reliance upon an inadequate VA medical 
examination.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The veteran's hepatitis is productive of minimal liver 
damage with fatigue and gastrointestinal disturbance 
necessitating dietary restrictions.

3.  The veteran's hepatitis is not productive of moderate 
liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for hepatitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.114, 
Diagnostic Code 7345 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 38 
U.S.C.A. § 5107(a) (West 1991).  In this case, the veteran 
filed a Notice of Disagreement to the initial August 1997 
rating decision.  Therefore, it is an original claim placed 
in appellate status by a Notice of Disagreement taking 
exception with the initial rating award.  Accordingly, the 
claim must be deemed well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and VA has a duty to assist 
the veteran in the development of facts pertinent to that 
claim.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(applying duty to assist under 38 U.S.C.A. § 5107(a) to 
initial rating claims); cf. Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (increased ratings claims).  The Board finds 
that all relevant facts have been properly developed, and 
that all evidence necessary for an equitable resolution of 
the issue on appeal has been obtained.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  VA 
must consider all evidence of the veteran's disability as is 
necessary to evaluate the severity from the effective date of 
service connection through the present.  Fenderson, at 126-
127, citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 98 (1996); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  See also 38 C.F.R. § 4.2 (1999) 
(ratings to be assigned in the light of the whole recorded 
history).

In the present case, a private hepatitis study performed in 
March 1995 indicated findings consistent with hepatitis B and 
hepatitis C.  February and March 1995 letters of Gordon O. 
Johnson, M.D., discussed the abnormal findings and suggested 
a liver biopsy to assess the amount of liver damage.  In a 
March 1995 letter, David R. Dyke, M.D., stated that, after a 
review of the liver biopsy, he determined that the amount of 
inflammation or hepatitis was not significant.  There were 
not many inflammatory cells and no evidence of loss of liver 
cells.  There was some significant scarring or fibrosis.  He 
referred to the veteran as previously having hepatitis B and 
as presently having hepatitis C.  He believed that the 
veteran did not need specific therapy for hepatitis C.

During a VA medical examination performed in June 1997, the 
veteran reported a history of hepatitis B and hepatitis C.  
He complained of intermittent nausea associated with anorexia 
approximately two times per week, weight loss of 15 to 20 
pounds, vomiting one to five times per month, and significant 
malaise and fatigue.  Upon examination, the examiner noted a 
slightly firm abdomen, minimal tenderness to the right upper 
quadrant to the midepigastric line, and a scar in the right 
inguinal femoral canal.  The examiner found normoactive bowel 
sounds, no palpable hepatomegaly or splenomegaly, and no 
rebound, guarding, or rigidity.  The veteran was diagnosed 
with hepatitis, recurrent nausea and anorexia, 
hypercholesterolemia, and probable gastroesophageal reflux 
disease.

The veteran received another VA examination in December 1997.  
The veteran reported that he became ill approximately once 
per month, during which time he would vomit and have 
diarrhea, and occasionally his urine would turn dark brown.  
He vomited blood but did not pass melena.  He described his 
eyes and skin as turning yellow when he became ill.  His 
current treatment consisted of a high fiber, high protein 
diet and vitamins.  He worked in maintenance and experienced 
fatigue and weakness by the end of the day.  He denied 
depression or anxiety.  His weight fluctuated but was 
generally stable.  Objective findings included no ascites or 
enlarged veins in the umbilical region, no enlargement of the 
liver when checked by palpation, and no obvious muscle 
wasting.  The veteran's weight was recorded as 172 pounds and 
his strength appeared fairly good.  Serum tests were 
negative.  The veteran was diagnosed with hepatitis B and 
hepatitis C and intermittent jaundice.

The veteran's hepatitis has been awarded a 30 percent 
schedular evaluation pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7345 (1999).  Under the rating schedule, 
infectious hepatitis is rated at 30 percent when there is 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures.  For an increased rating to 60 percent, the 
hepatitis must be characterized by moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression.  38 C.F.R. § 4.114, 
Diagnostic Code 7345 (1999).

After a thorough review of the aforementioned evidence, the 
Board finds that the evidence supports no more than a 
schedular rating of 30 percent for the veteran's hepatitis.  
The criteria for a 30 evaluation require minimal liver damage 
with associated fatigue, anxiety, and gastrointestinal 
disturbance.  The available medical evidence shows that the 
veteran's liver has sustained no more than minimal damage.  
The letter from Dr. Dyke specifically found that the liver 
biopsy revealed an insignificant amount of inflammation or 
hepatitis and no evidence of loss of liver cells.  In 
addition, at the most recent VA examination, the veteran 
reported fatigue at the end of the workday and 
gastrointestinal symptomatology once per month.  He denied 
any anxiety.

On the contrary, the veteran's hepatitis does not meet the 
criteria for a 60 percent evaluation.  Such a rating requires 
both moderate liver damage and disabling recurrent episodes 
of gastrointestinal disturbance, fatigue, and mental 
depression.  As aforementioned, the record contains no 
evidence that the veteran's liver has sustained moderate 
damage.  Moreover, the veteran has not characterized his 
episodes of gastrointestinal disturbance and fatigue as being 
disabling.  He reported that he vomited and had diarrhea 
approximately once per month and that he had fatigue at the 
end of the workday.  He did not indicate that these episodes 
interfered with his ability to work or to perform activities 
of daily living.  Accordingly, the Board finds that the 
veteran's disability picture most closely approximates the 
criteria required for the 30 percent rating and the benefit 
sought on appeal must be denied.

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition, and that the veteran may be 
awarded an increased evaluation in the future should his 
disability become more severe.  See 38 C.F.R. § 4.1 (1999).  
At present, however, an increased evaluation for hepatitis is 
not warranted.  Therefore, the veteran's claim for that 
benefit must be denied.

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran as required by the holding of the court 
in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (1999).  
The Board, as did the RO, finds that the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular Rating Schedule standards."  38 C.F.R. § 3.321(b)(1) 
(1999).  In this regard, the Board finds that there has been 
no assertion or showing by the veteran that his hepatitis has 
resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the criteria 
for submission for an assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) (1999) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 30 percent for hepatitis is 
denied.


REMAND

The Joint Motion to Vacate approved by the Court in its 
December 1999 Memorandum Decision held that the VA relied 
upon an inadequate examination in denying the veteran's claim 
for an increased evaluation for PTSD.  Specifically, the 
examination failed to address the rating criteria pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  Therefore, 
the Board must remand this issue to the RO for a thorough and 
contemporaneous examination.

In addition, a review of the record shows that, in a December 
1997 rating decision, the RO assigned a noncompensable 
evaluation for left ear hearing loss and denied service 
connection for right ear hearing loss, coronary artery 
disease, and a back disability.  In a letter from the 
veteran's attorney received in December 1997, the veteran 
expressed disagreement with the resolution of those issues.  
The Board construes the December 1997 letter as a valid and 
timely Notice of Disagreement.  Accordingly, the Board must 
remand these issues to the RO for issuance of a Statement of 
the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Therefore, in order to ensure due process, it is the opinion 
of the Board that further development of the case is 
desirable.  Accordingly, this case is REMANDED for the 
following actions:

1.  The RO should schedule the veteran 
for a comprehensive VA psychiatric 
examination.  Since it is important that 
"each disability be viewed in relation to 
its history" 38 C.F.R. § 4.1 (1999), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.  The psychiatrist should 
completely review the claims folder prior 
to the examination, including a copy of 
this REMAND order.  All indicated 
studies, tests, and evaluations deemed 
necessary should be performed, but should 
include PTSD subscales.  All clinical 
findings and subjective complaints should 
be reported in detail.  The examiner 
should specifically determine the degree 
of occupational and social impairment 
caused by the veteran's PTSD and 
specifically address the rating criteria 
of Diagnostic Code 9411 in relation to 
the veteran's symptomatology.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his attorney should be furnished a 
Supplemental Statement of the Case, and 
be afforded the appropriate period of 
time within which to respond before the 
record is returned to the Board for 
further review.

3.  The RO should issue a Statement of 
the Case to the veteran and his attorney 
concerning the issues of an increased 
evaluation for left ear hearing loss and 
entitlement to service connection for 
right ear hearing loss, coronary artery 
disease, and a back disability.  This 
document should include reasons and bases 
for its holdings.  Thereafter, the 
veteran and his attorney shall be 
afforded the appropriate period of time 
within which to respond.  If a 
substantive appeal is received, then 
these issues should be returned to the 
Board for appellate review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of these issues, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



